                                                                     USDC SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
                                                                     DOC #: _________________
                                                                                     2/14/2020
                                                                     DATE FILED: ______________

BakerHostetler
                                                                                Baker&Hostetler LLP
                                                                                45 Rocke feller Plaza
                                                                                New York, NY 10111

                                                                                T 2 12.589.4200
                                                                                F 2 12.589.4201
                                                                                www.bakerlaw.com
February 4, 2020
                                                                                 Joseph N. Sacca
                                                                                 direct dial: 212.589.4224
                                                                                 jsacca@bakerlaw.com




VIA ECF and BY HAND

The Honorable Lewis J. Liman
U.S. District Court Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

Re:    In re: Elysium Health—ChromaDex Litigation, No. 1:17-cv-07394 (CM)

Dear Judge Liman:

       I represent Defendant Elysium Health, Inc. (“Elysium”) in the above-captioned matter.
Pursuant to the Southern District of New York’s sealed records procedures, I write to request
permission to file the Affidavits of Joseph N. Sacca, Benjamin D. Pergament, Tracy L. Cole,
Esterina Giuliani, and Kristin L. Keranen (the “Affidavits”) in support of Baker & Hostetler
LLP’s motion to withdraw (ECF No. 103) ex parte and under seal.

       Local Civil Rule 1.4 provides that an order permitting attorney withdrawal “may be
granted only upon a showing by affidavit or otherwise of satisfactory reasons for withdrawal,”
and the accompanying Committee Note states that the Court may “permit[] the reasons for
withdrawal to be stated in camera and under seal in an appropriate case” and that Rule 1.4 “is not
meant to preclude” that authority.

        To comply with Rule 1.4, the Affidavits include aspects of the attorney-client relationship
appropriate for filing ex parte and under seal. See, e.g., C.D.S. Inc. v. Zetler, No. 16 Civ. 3199,
2017 WL 1103004, at *4 n.2 (S.D.N.Y. Mar. 23, 2017) (“As is typical in these circumstances,
the Court directed NMM to submit its memorandum and any supporting materials ex parte given
that the attorney-client relationship is implicated in the nature of its application. The Court will
file these papers under seal. It is well-settled that this is the appropriate method to proceed in
these circumstances.”). For this reason, I respectfully request permission to file the Affidavits ex
parte and under seal.

       Atlanta    Chicago   Cincinnati   Cleveland     Columbus    Costa Mesa     Denver   Houston
      Los Angeles    New York    Orlando    Philadelphia   San Francisco   Seattle    Washington, DC
The Honorable Lewis J. Liman
February 4, 2020
Page 2


       I thank the Court for its consideration of this matter.


Sincerely,

/s Joseph N. Sacca

Joseph N. Sacca
Partner



Enclosures




APPLICATION DENIED. The affidavits submitted by counsel do not contain
any particulars of the reason for the withdrawal such that their disclosure
would fail to preserve the confidentiality of the attorney-client relationship.
SO ORDERED. 2/14/2020.
